Citation Nr: 1744143	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  09-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the Notice of Disagreement (NOD) filed with a rating decision dated in July 2005, was timely.

2.  Entitlement to an initial evaluation in excess of 10 percent, for the period prior to June 7, 2005, and in excess of 20 percent thereafter, for arthritis and degenerative disc disease of the lumbar spine status-post laminectomy.


REPRESENTATION

Appellant represented by:	John Cameron, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As noted in an October 2016 Board decision, the issues of entitlement to service connection for headaches and entitlement to special monthly compensation have been raised by the record in a July 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In a February 2017 Memorandum Decision the United States Court of Appeals for Veterans Claims (Court) addressed what was characterized as the denial of entitlement to a total disability rating on the basis of individual unemployability (TDIU) for the period prior to June 7, 2005, and denial of entitlement to an effective date prior to June 7, 2005, for dependents educational assistance (DEA) in a February 2015 Board decision.  The Court found that no cogent argument was made regarding the issue of an earlier effective date for TDIU and that the appellant abandoned the claim for an earlier effective date for DEA.  Review of the Board's February 2015 decision reveals that the Veteran was granted entitlement to TDIU and DEA, effective May 1995.  These decisions were subsequently implemented in a May 2015 RO rating decision.  As such, the issues are not presently on appeal before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial evaluation in excess of 10 percent, for the period prior to June 7, 2005, and in excess of 20 percent thereafter, for arthritis and degenerative disc disease of the lumbar spine status post laminectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 

FINDING OF FACT

The April 2006 letter from the appellant showed a disagreement with a July 2005 RO rating decision, indicated that he wanted to appeal this decision, and was received within one year of the issuance of the rating decision.


CONCLUSION OF LAW

A timely NOD, with regard to the July 2005 RO rating decision, has been received.  38 C.F.R. § 20.201 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2015 the Board rendered the decision that an NOD filed with a rating decision dated in July 2005, was not timely.  The Veteran appealed this decision to the Court.  In a February 2017 Memorandum Decision, the Court vacated the Board decision.  The Court stated that Board decision was inadequate because the Board did not discuss whether an April 2006 letter from the appellant constituted an NOD.  The Court further noted that the April 2006 letter has the indicia of an NOD and stated that the appellant identified the RO decision with which he disagreed and indicated that he wanted to appeal the RO decision.  As the Court has indicated that the April 2006 letter has the indicia of an NOD and as the letter was received within one year of the July 2005 rating decision, the Board finds that a timely NOD with regard to the issue of the initial evaluation assigned for arthritis and degenerative disc disease of the lumbar spine status post laminectomy has been received.  38 C.F.R. § 20.201 (2005).

ORDER

A timely NOD has been received with regard to a rating decision dated in July 2005.


REMAND

The Board has determined that the Veteran submitted a timely NOD as to the July 2005 rating decision.  He has not been issued a Statement of the Case (SOC) with regard to the issue of entitlement to an initial evaluation in excess of 10 percent, for the period prior to June 7, 2005, and in excess of 20 percent thereafter, for arthritis and degenerative disc disease of the lumbar spine status-post laminectomy.  Thus, the Board remands the issue for the RO to issue an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC with respect to the claim of entitlement to an initial evaluation in excess of 10 percent, for the period prior to June 7, 2005, and in excess of 20 percent thereafter, for arthritis and degenerative disc disease of the lumbar spine status-post laminectomy, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


